Name: 2002/675/EC: Commission Decision of 23 August 2002 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of certain tube and pipe fittings, of iron or steel, originating in the Czech Republic, Malaysia, the Republic of Korea, Russia and Slovakia
 Type: Decision
 Subject Matter: international trade;  competition;  mechanical engineering;  trade;  cooperation policy
 Date Published: 2002-08-24

 Avis juridique important|32002D06752002/675/EC: Commission Decision of 23 August 2002 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of certain tube and pipe fittings, of iron or steel, originating in the Czech Republic, Malaysia, the Republic of Korea, Russia and Slovakia Official Journal L 228 , 24/08/2002 P. 0034 - 0035Commission Decisionof 23 August 2002accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of certain tube and pipe fittings, of iron or steel, originating in the Czech Republic, Malaysia, the Republic of Korea, Russia and Slovakia(2002/675/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000,(2) and in particular Article 8 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) By Regulation (EC) No 358/2002(3), the Commission imposed provisional anti-dumping duties on imports into the Community of certain tube and pipe fittings, of iron or steel, originating in the Czech Republic, Malaysia, the Republic of Korea, Russia and Slovakia.(2) Following the adoption of the provisional anti-dumping measures, the Commission continued the investigation of dumping, injury and Community interest. The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 1514/2002(4) imposing a definitive anti-dumping duty on imports of certain tube and pipe fittings, of iron or steel, originating in the Czech Republic, Malaysia, the Republic of Korea, Russia and Slovakia.(3) The investigation confirmed the provisional findings of injurious dumping relating to imports originating in the abovementioned countries.B. UNDERTAKING(4) Subsequent to the adoption of provisional anti-dumping measures, one cooperating exporting producer in the Czech Republic offered a price undertaking in accordance with Article 8(1) of Regulation (EC) No 384/96 (the "Basic Regulation"). In that undertaking, it has offered to sell the product concerned at or above price levels which eliminate the injurious effects of dumping.(5) The company will also provide the Commission with regular and detailed information concerning its exports to the Community, meaning that the undertaking can be monitored effectively by the Commission. Furthermore, the sales structure of this exporting producer is such that the Commission considers that the risk of circumventing the undertaking is limited.(6) In view of this, the undertaking offered is considered acceptable.(7) In order to enable the Commission to monitor effectively the company's compliance with its undertaking, when the request for release for free circulation pursuant to the undertaking is presented to the relevant customs authority, exemption from the duty will be conditional on the presentation of an invoice containing at least the items of information listed in the Annex to Regulation (EC) 1514/2002. This level of information is also necessary to enable customs authorities to ascertain with sufficient precision that shipments correspond to the commercial documents. Where no such invoice is presented, or when it does not correspond to the product presented to customs, the appropriate rate of anti-dumping duty will instead be payable.(8) In the event of a breach or withdrawal of the undertaking, or a suspected breach, an anti-dumping duty may be imposed pursuant to Article 8(9) and (10) of the basic Regulation,HAS DECIDED AS FOLLOWS:Article 1The undertaking offered by the producer mentioned below, in connection with the anti-dumping proceeding concerning imports of certain tube and pipe fittings of iron or steel, originating in the Czech Republic, Malaysia, the Republic of Korea, Russia and Slovakia, is hereby accepted.>TABLE>Article 2This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 23 August 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 4.(3) OJ L 56, 27.2.2002, p. 4.(4) See page 1 of this Official Journal.